In an action for specific performance of a contract for the sale of real property, the plaintiff appeals from an order of the Supreme Court, Kings County (Ambrosio, J.), dated July 31, 2003, which denied his motion for leave to amend the complaint to add Yehuda Nelkenbaum and Primestate, Inc., as additional parties, and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff acknowledged in his affidavit in opposition to the defendant’s cross motion for summary judgment that “[t]he parties ultimately agreed to a date of October 10, 2002, at 5:00 p.m. for a closing for a transfer of the premises, [with] time of the essence.” On that date the plaintiff was not ready, willing, and able to proceed with the closing in accordance with the terms of the contract of sale.
The plaintiffs remaining contentions are without merit (see Fourteen Sharot Place Realty Corp. v Miceli, 125 AD2d 634, 637 [1986]). Smith, J.P., Crane, Cozier and Lifson, JJ., concur.